Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 1 of 32 Page ID #:2352



   1    CHRISTOPHER D. BRIGHT (SBN 206273)
   2    christopher.bright@morganlewis.com
        MORGAN, LEWIS & BOCKIUS LLP
   3    600 Anton Boulevard, Ste. 1800
   4    Costa Mesa, CA 92626
        Tel: 714.830.0600
   5    Fax: 714.830.0700
   6
        Attorneys for Defendant
   7    APRICORN
   8
   9                          UNITED STATES DISTRICT COURT
  10
                            CENTRAL DISTRICT OF CALIFORNIA
  11
  12    SPEX TECHNOLOGIES, INC.                )   CASE NO.: 2:16-CV-07349 JVS
                                               )   (ARGx)
  13           Plaintiff                       )
  14                                           )   Hon. James V. Selna
               v.                              )
  15                                           )   MEMORANDUM OF POINTS AND
  16    APRICORN                               )   AUTHORITIES IN SUPPORT OF
                                               )   APRICORN’S MOTION FOR
  17           Defendant,                      )   SUMMARY JUDGMENT OF
  18                                           )   NONINFRINGEMENT
                                               )
  19                                           )   Date: November 12, 2019
  20                                           )   Time: 1:30 p.m.
                                               )   Location: Courtroom 10C
  21                                           )
  22
  23
  24
  25
  26
  27
  28
        MEMORANDUM OF POINTS AND
        AUTHORITIES IN SUPPORT OF APRICORN’S                             2:16-CV-07349 JVS (ARGx)
        MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 2 of 32 Page ID #:2353



   1                                           TABLE OF CONTENTS
   2
                                                                                                                              Page
   3
   4
        Contents
   5
   6    I.     INTRODUCTION ........................................................................................... 1
   7
        II.    BACKGROUND ............................................................................................. 1
   8
   9    III.   LEGAL STANDARDS ................................................................................... 2
  10
        IV.    ARGUMENT .................................................................................................. 4
  11
               A.       Plaintiff SPEX has failed to prove Apricorn’s accused products
  12                    include the literal or equivalent line that goes from an item 911
                        (“CONFIG REGISTERS”) for “LOCAL DATA” that goes to
  13
                        the “CRYPTO PROCESSOR INTERFACE” in Interface control
  14                    device 910 (as shown in Fig. 9B) of the ’802 patent. ........................... 4
  15           B.       Plaintiff SPEX has failed to identify literal or equivalent
                        structure for the “PCMCIA” components (items 8, 16 and 18) in
  16                    Interface control device 910 (as shown in Fig. 9B) in the ’802
  17                    patent. .................................................................................................... 8
               C.       Plaintiff SPEX Has Failed to Prove a “Defined Interaction” as
  18                    recited in the claim element “target means for enabling a defined
  19                    interaction with a host computing device” – Apricorn’s Accused
                        Products Or Use Thereof. ................................................................... 10
  20           D.       Plaintiff SPEX has failed to prove that Apricorn’s accused
  21                    products include the literal or equivalent corresponding structure
                        of Interface control device 910 (as shown in Fig. 9B) of the ’802
  22                    patent that ensures data “must first pass through” the “security
  23                    means.” ................................................................................................ 14
               E.       Plaintiff SPEX fails to prove that Apricorn’s accused products
  24                    perform the function that “the communicated data must first
  25                    pass through” the security means rather than other structures in
                        Apricorn’s accused products. .............................................................. 16
  26           F.       Plaintiff SPEX has failed to prove that Apricorn’s accused
  27                    products respond to an “explicit instruction to operably connect”
                        in claims 1 and 2 of the ’802 patent. ................................................... 24
  28
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S                       2                                   2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 3 of 32 Page ID #:2354



   1                                        TABLE OF CONTENTS
   2                                            (continued)
                                                                                                                  Page
   3          G.      Plaintiff SPEX Has Failed to Prove a “Security Means” Separate
   4                  From a “Means for Mediating” in Apricorn’s Accused Products. ..... 19

   5
        V.    CONCLUSION ............................................................................................. 26
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
        MEMORANDUM OF POINTS AND
        AUTHORITIES IN SUPPORT OF APRICORN’S                   3                              2:16-CV-07349 JVS (ARGx)
        MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 4 of 32 Page ID #:2355



   1                                          TABLE OF AUTHORITIES
   2
                                                                                                                       Page(s)
   3    Cases
   4    Aylus Networks, Inc. v. Apple Inc.,
   5       856 F.3d 1353 (Fed. Cir. 2017) ........................................................................... 25
   6    Charles E. Hill & Assocs. v. Compuserve Inc.,
   7      Case No. IP 97-0434-C-M/S 2003 U.S. Dist. LEXIS 18187 (S.D.
          Ind. Sep. 26, 2003)................................................................................................. 3
   8
        Chef America, Inc. v. Lamb-Weston, Inc.,
   9
          358 F.3d 1371 (Fed. Cir. 2004) ........................................................................... 18
  10
        Hamilton v. State Farm Fire & Cas. Co.,
  11      270 F.3d 778 (9th Cir. 2001) ......................................................................... 23, 24
  12
        Linear Tech. Corp v. Impala Linear Corp, Case No. No C-98-1727-
  13       VRW,
           2001 U.S. Dist. LEXIS 25905 (N.D. Cal. Sep. 21, 2001) ..................................... 2
  14
  15    Microsoft Corp. v. Multi-tech Sys., Inc.,
          357 F.3d 1340 (Fed. Cir. 2004) ........................................................................... 25
  16
        NCR Corp. v. Palm, Inc.,
  17
          217 F. Supp. 2d 491 (D. Del. 2002) ...................................................................... 2
  18
        New Hampshire v. Maine,
  19      532 U.S. 742 (2001) ............................................................................................ 23
  20
        Sammon v. Nat’l Hand Tool Div.,
  21      Case No. 99-1459, 2000 U.S. App. LEXIS 16987 (Fed. Cir. 2000)..................... 2
  22    Telemac Cellular Corp. v. Topp Telecom, Inc.,
  23       247 F.3d 1316 (Fed. Cir. 2001) ............................................................................. 2
  24    Verizon Servs. Corp. v. Vonage Holdings Corp.,
  25       503 F.3d 1295 (Fed. Cir. 2007) ........................................................................... 25

  26    Statutes
  27    35 U.S.C. § 101......................................................................................................... 20
  28
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S                        4                                2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 5 of 32 Page ID #:2356



   1                                           TABLE OF AUTHORITIES
   2
                                                                                                                         Page(s)
   3    Other Authorities
   4    Fed. R. Civ. P. 56 ........................................................................................................ 1
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S                         5                                2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 6 of 32 Page ID #:2357



   1    I.     INTRODUCTION
   2           Plaintiff SPEX Technologies, Inc. (“Plaintiff” or “SPEX”) has asserted
   3    means-plus-function claims 1, 2, 11, and 12 of U.S. Patent No. 6,088,802 (the
   4    “’802 patent”) (collectively, “the Asserted Claims” of “the Asserted Patent”)
   5    against Defendant Apricorn (“Defendant” or “Apricorn”). Pursuant to Fed. R. Civ.
   6    P. 56, Defendant Apricorn moves for summary judgment of noninfringement of the
   7    Asserted Claims of the Asserted Patent, the only remaining patent claims in this
   8    case. Plaintiff SPEX’s infringement theories attempt to re-capture subject matter
   9    excluded by the Court’s construction of the corresponding structure for the asserted
  10    means-plus-function claims, excluded during briefing on Defendant Apricorn’s
  11    motion to dismiss, and excluded during pending inter partes review (IPR)
  12    proceedings in the U.S. Patent and Trademark Office. The Court construed the
  13    means-plus-function claims to require a particular structure with numerous
  14    components, and SPEX fails to prove that Apricorn’s accused products include
  15    each of those components, literally or equivalently.
  16    II.    BACKGROUND
  17           Defendant Apricorn is a small California technology company that designs
  18    and sells the secure storage devices accused of infringement in the present case.
  19    Dkt. 1, ¶¶ 23, 35. Plaintiff SPEX is a non-practicing entity that acquired the
  20    Asserted Patent from a company named Spyrus. Dkt. 1, ¶ 9. Defendant Apricorn
  21    developed the accused products independent of knowledge of the Asserted Patent.
  22           After alleging infringement of two patents in this case, followed by IPRs of
  23    those patents and an agreement to dismiss one of those patents, SPEX’s case is now
  24    limited to means-plus-function claims 1, 2, 11, and 12 of the ’802 patent. Claim 1
  25    is an independent claim upon which claim 2 depends, and claim 11 is an
  26    independent claim upon which claim 12 depends. Each of the grounds for
  27    Apricorn’s motion for summary judgment are common to all of the Asserted
  28    Claims, except for the argument made in Section V.G. in this memorandum.
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S     1                       2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 7 of 32 Page ID #:2358



   1    III.   LEGAL STANDARDS
   2           The general legal standards for summary judgment of noninfringement are
   3    well-known and therefore will not be repeated here. Where an accused product
   4    lacks corresponding structure for a means-plus-function claim, summary judgment
   5    of noninfringement is proper. See, e.g., Telemac Cellular Corp. v. Topp Telecom,
   6    Inc., 247 F.3d 1316, 1331-1332 (Fed. Cir. 2001) (“Telemac was unable to point to
   7    any component of the accused device which corresponds to the claimed
   8    ‘communication means’ … Nothing in the accused device was shown to function in
   9    the manner required by the claims or in an equivalent manner …”) (affirming
  10    summary judgment of noninfringement of means-plus-function claims); Sammon v.
  11    Nat’l Hand Tool Div., Case No. 99-1459, 2000 U.S. App. LEXIS 16987, at *10-12
  12    (Fed. Cir. 2000) (“Because claim 1 of the ’457 patent requires this function and
  13    corresponding structure - both of which are absent in the accused device - the
  14    district court correctly granted summary judgment precluding literal infringement
  15    … Because one element of claim 1 of the ’457 patent is missing from NHT’s
  16    mechanism and the record clearly shows no equivalent element, NHT’s mechanism
  17    cannot infringe under the doctrine of equivalents) (same).
  18           In particular, the lack of the corresponding circuit for a means-plus-function
  19    claim is grounds for summary judgment of noninfringement. See, e.g., NCR Corp.
  20    v. Palm, Inc., 217 F. Supp. 2d 491, 526-528 (D. Del. 2002) (“In contrast to the Hale
  21    patents' use of rows of discrete switches, the touch screen digitizer employed by the
  22    accused devices is a single, continuous structure. Touching the touch screen
  23    digitizer of the accused devices with a stylus or finger does not complete or
  24    energize an electrical circuit as a ‘switch’ or array of switches would … There is no
  25    structural equivalence between the plurality of discrete switches and the touch
  26    screen digitizer of the accused devices …”); Linear Tech. Corp v. Impala Linear
  27    Corp, Case No. No C-98-1727-VRW, 2001 U.S. Dist. LEXIS 25905, at *37-38
  28    (N.D. Cal. Sep. 21, 2001) (“Under the construction of claim 44 adopted by the
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S      2                      2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 8 of 32 Page ID #:2359



   1    court in this order, it is clear that the structure used in the Unitrode parts is not the
   2    same as the claimed structure, a variable frequency, fixed off-time, one-shot circuit
   3    … Given the undisputed benefits gained by the fixed frequency approach of the
   4    PWM circuit and the completely different way in which these different types of
   5    circuits vary the duty cycle (one by fixing the frequency and the other by varying
   6    it), the court concludes that no reasonable jury could find them to be equivalent.”)
   7    (same); Charles E. Hill & Assocs. v. Compuserve Inc., Case No. IP 97-0434-C-M/S
   8    2003 U.S. Dist. LEXIS 18187, at * (S.D. Ind. Sep. 26, 2003) (“Much of Hill’s
   9    argument is premised on the assumption that if the accused CompuServe system
  10    was fed constant and variable data, it has the means capable of manipulating that
  11    data. In other words, because the accused CompuServe system is capable of
  12    manipulating data, it must infringe. But, … Hill’s argument ‘would entirely vitiate
  13    the limitations of’ the disputed means-plus-function claim elements that contain the
  14    constant and variable data limitations.”) (same).
  15    IV.    STATEMENT OF FACTS
  16           Apricorn has submitted a Statement of Uncontroverted Facts and
  17    Conclusions of Law which recites the evidence cited in this memorandum that
  18    demonstrates that there is no genuine issue of material fact for Apricorn’s motion
  19    for summary judgment of noninfringement. As further explained in this
  20    memorandum, SPEX has offered expert opinions that admit to the absence of claim
  21    elements in Apricorn’s accused products, fail to address claim elements for
  22    Apricorn’s accused products, and attempt to recapture claim scope rejected by the
  23    Court’s claim constructions and excluded by SPEX’s arguments during IPR. The
  24    ’802 patent and relevant excerpts of SPEX’s expert opinions have been submitted
  25    with this motion. Bright Decl. Ex. 1 (’802 patent); Bright Decl. Ex. 2 (Gomez
  26    expert report); Bright Decl. Ex. 3 (Gomez deposition testimony).
  27
  28
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S        3                        2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 9 of 32 Page ID #:2360



   1    V.     ARGUMENT
   2           A.     Plaintiff SPEX has failed to prove Apricorn’s accused products
   3                  include the literal or equivalent line that goes from an item 911
   4                  (“CONFIG REGISTERS”) for “LOCAL DATA” that goes to the
   5                  “CRYPTO PROCESSOR INTERFACE” in Interface control
   6                  device 910 (as shown in Fig. 9B) of the ’802 patent.
   7           Claims 1, 2, 11 and 12 of the ’802 patent recite a “means for mediating
   8    communication of data between the host computing device and the target means so
   9    that the communicated data must first pass through the security means.” The Court
  10    construed this term as means-plus-function and the corresponding structure as
  11    “Interface control device 910 (as shown in Fig. 9B).” Dkt. 62 at 31-32. As
  12    observed by the Court, “Figure 9B provides particularized disclosure of component
  13    parts, i.e. structure, for interface control device 901 … a person of skill in the art
  14    has significant additional details about the interactions between the component
  15    parts of the interface control device 910 with corresponding structure as a result of
  16    Figure 9B itself.” Id. at 37. Yet Plaintiff SPEX’s expert volunteered and admitted
  17    at his deposition that a component of Interface control device 910 (as shown in Fig.
  18    9B) is missing from Apricorn’s accused products, and he offers no equivalent
  19    structure theory.
  20           Among other things, Interface control device 910 (as shown in Fig. 9B) in
  21    the ’802 patent includes a line that goes from an item 911 (“CONFIG
  22    REGISTERS”) for “LOCAL DATA” that goes to the “CRYPTO PROCESSOR
  23    INTERFACE”, depicted below. As one can see, as highlighted below, the Interface
  24    control device 910 (as shown in Fig. 9B) in the ’802 patent includes everything
  25    inside the dotted line, including the line that goes from an item 911 (“CONFIG
  26    REGISTERS”) for “LOCAL DATA” that goes to the “CRYPTO PROCESSOR
  27    INTERFACE”. The Court’s claim construction thus requires the line that goes
  28    from an item 911 (“CONFIG REGISTERS”) for “LOCAL DATA” that goes
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S       4                       2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 10 of 32 Page ID #:2361



    1   to the “CRYPTO PROCESSOR INTERFACE” in Interface control device 910
    2   (as shown in Fig. 9B) of the ’802 patent (shown in orange below).
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14
   15
   16          Plaintiff SPEX’s expert volunteered and admitted at his deposition that
   17   Apricorn’s accused products do not have that structure:
   18          Q And I’m just saying there is no other possible path for the data to
   19          get to the CompactFlash interface in Figure 9B other than through the
   20          crypto processor, right?
   21          A From all the evidence I've seen and all the different documentation,
   22          the Apricorn devices -- including the deposition transcripts -- have all
   23          of the data encrypted. Now, there is one line on Figure 9B that goes
   24          from the configuration registers through the local data up to the
   25          crypto processor interface. I don't believe the Apricorn products
   26          perform that function or use that in that way.
   27   Bright Decl. Ex. 3, pp. 225-226 (emphasis added). Nor does Plaintiff SPEX’s
   28   expert offer an opinion of equivalents for that very structure. Bright Decl. Ex. 2,
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S      5                       2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 11 of 32 Page ID #:2362



    1   pp. 69-72, ¶¶ 176-180; p. 76, ¶ 198. Indeed, Plaintiff SPEX’s expert report never
    2   mentions the line from the configuration registers for “LOCAL DATA” to the
    3   crypto processor interface in Interface control device 910 (as shown in Fig. 9B) of
    4   the ’802 patent. Id., p. 63, ¶ 156 (referring to “configuration registers” but making
    5   no mention of any line from the registers for “LOCAL DATA”); p. 56, ¶ 141
    6   (same); p. 57, ¶ 144 (same); p. 67, ¶ 171 (same); p. 68, ¶ 173 (same); pp. 68-69, ¶
    7   174 (same).
    8          Plaintiff SPEX’s failure to show that Apricorn’s accused products include the
    9   line from the configuration registers for “LOCAL DATA” to the crypto processor
   10   interface in Interface control device 910 (as shown in Fig. 9B) is further understood
   11   in the following context. Plaintiff SPEX’s expert report identified alleged
   12   configuration registers in the Apricorn accused products as corresponding to
   13   element 911 (“CONFIG REGISTERS”). Bright Decl. Ex. 2, p. 56, ¶ 141; p. 57, ¶
   14   144; p. 63, ¶ 156; p. 67, ¶ 171; pp. 68-69, ¶¶ 173-174. But SPEX’s expert did not
   15   attempt to show that Apricorn’s accused products have the structure of 910 in
   16   Figure 9B that includes the “one line on Figure 9B that goes from the configuration
   17   registers through the local data up to the crypto processor interface.” Compare id.
   18   with Bright Decl. Ex. 3, pp. 225-226. Nowhere does SPEX’s expert report even
   19   mention the “LOCAL DATA” line in Interface control device 910 (as shown in Fig.
   20   9B) of the ’802 patent let alone attempt to identify any alleged equivalent structure
   21   in the Apricorn accused products. Id.
   22          Plaintiff SPEX has erroneously treated element 911 as if it were generic
   23   configuration registers in isolation rather than the specific configuration registers
   24   arranged as required in Figure 9B, including the operation of 911 for the “LOCAL
   25   DATA” line in Interface control device 910 (as shown in Fig. 9B). That is an error
   26   that is fatal to SPEX’s case. The ’802 patent is clear that the structure and function
   27   of the configuration registers cannot be understood from Figure 9B’s depiction of
   28   configuration registers 911 alone. ’802 patent, col. 17:24-33 (“The interface
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S      6                       2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 12 of 32 Page ID #:2363



    1   control device 910 includes sets of configuration registers 911. The data stored in
    2   the configuration registers 911 establish operating characteristics of the interface
    3   control device: in particular, the content of the configuration registers enables the
    4   interface control device to present to the host computing device a desired
    5   identification of the peripheral device, and determines whether data passing through
    6   the peripheral device must be subjected to security operations.”). It was that very
    7   description in the ’802 patent that led to the Court’s observation that “a person of
    8   skill in the art has significant additional details about the interactions between the
    9   component parts of the interface control device 910 with corresponding structure as
   10   a result of Figure 9B itself.” Dkt. 62 at 37 (previously citing ’802 patent, col.
   11   17:25-36). Plaintiff SPEX’s expert report does not address the full set of
   12   requirements for the configuration registers of interface control device 910
   13   described in the ’802 patent, including the operation of 911 for the “LOCAL
   14   DATA” line in Interface control device 910 (as shown in Fig. 9B). ’802 patent, col.
   15   17:25-33.
   16          The only equivalents argument put forward for Interface control device 910
   17   (as shown in Fig. 9B) by Plaintiff SPEX’s expert regards four blocks of Figure 9B
   18   that are related to Compact Flash (shown in green below); which does not address
   19   the line from the configuration registers 911 for “LOCAL DATA” to the crypto
   20   processor interface in Interface control device 910 (as shown in Fig. 9B) of the ’802
   21   patent (shown in orange below). Bright Decl. Ex. 2, pp. 69-72, ¶¶ 176-180.
   22
   23
   24
   25
   26
   27
   28
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S      7                        2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 13 of 32 Page ID #:2364



    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
               Having failed to prove that the structure of the “LOCAL DATA” line (shown
   14
        in orange above) in Interface control device 910 (as shown in Fig. 9B) in the ’802
   15
        patent is in Apricorn’s accused products, literally or equivalently, Plaintiff SPEX
   16
        has failed to prove the “means for mediating” in Apricorn’s accused products.
   17
        Thus, Plaintiff SPEX has failed to prove infringement by Apricorn’s accused
   18
        products of claims 1, 2, 11 and 12 of the ’802.
   19
               B.     Plaintiff SPEX has failed to identify literal or equivalent structure
   20
                      for the “PCMCIA” components (items 8, 16 and 18) in Interface
   21
                      control device 910 (as shown in Fig. 9B) in the ’802 patent.
   22
               The corresponding structure for the “means for mediating …” in Interface
   23
        control device 910 (as shown in Fig. 9B) in the ’802 patent depicts “PCMCIA”
   24
        components (items 8, 16 and 18) (shown in blue below).
   25
   26
   27
   28
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S     8                       2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 14 of 32 Page ID #:2365



    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
               Plaintiff SPEX’s expert report mistakenly opines that Apricorn’s accused
   14
        products literally include these “PCMCIA” components (items 8, 16 and 18). See,
   15
        e.g., Bright Decl. Ex. 2, pp. 63-64, ¶¶ 156, 158. Yet it is indisputable that
   16
        Apricorn’s accused products do not include PCMCIA structures but rather include
   17
        USB structures, as acknowledged by SPEX’s expert report. Id., p. 31, ¶ 68; Id., p.
   18
        32, ¶ 71. Moreover, SPEX’s expert report does not offer an opinion of structural
   19
        equivalents for these components. Id., pp. 63-72, ¶¶ 156-180. As was mentioned
   20
        above, the only equivalents argument put forward for Interface control device 910
   21
        (as shown in Fig. 9B) by Plaintiff SPEX’s expert regards four blocks of Figure 9B
   22
        that are related to Compact Flash (shown in green above); which does not address
   23
        the “PCMCIA” components (items 8, 16 and 18) in Interface control device 910 (as
   24
        shown in Fig. 9B) of the ’802 patent (shown in blue above). Id., pp. 69-72, ¶¶ 176-
   25
        180.
   26
               Having failed to prove that the structure of the “PCMCIA” components
   27
        (items 8, 16 and 18) (shown in blue above) in Interface control device 910 (as
   28
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S      9                      2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 15 of 32 Page ID #:2366



    1   shown in Fig. 9B) in the ’802 patent is in Apricorn’s accused products, literally or
    2   equivalently, Plaintiff SPEX has failed to prove the “means for mediating” in
    3   Apricorn’s accused products. Thus, Plaintiff SPEX has failed to prove
    4   infringement by Apricorn’s accused products of claims 1, 2, 11 and 12 of the ’802.
    5          C.     Plaintiff SPEX Has Failed to Prove a “Defined Interaction” – as
    6                 recited in the claim element “target means for enabling a defined
    7                 interaction with a host computing device” – in Apricorn’s Accused
    8                 Products Or Use Thereof.
    9          Claims 1, 2, 11, and 12 of the ’802 patent recite the term “defined
   10   interaction” in the claim element “target means for enabling a defined interaction
   11   with a host computing device.” There are at least three requirements of the claim
   12   language and Plaintiff SPEX’s case is missing at least two of them. Stating two of
   13   those three requirements, the Court construed a “defined interaction” as “[1] an
   14   interaction [with a host computing device] that [2] can provide one or more of a
   15   variety of functionalities.” Id. at 6. The Court’s claim construction for “defined
   16   interaction” thus requires both an “interaction with a host computing device” and
   17   that the interaction “can provide one or more of a variety of functionalities.”
   18   Further, as for requirement [3], the surrounding claim language (specifically,
   19   “target means for enabling a defined interaction with a host computing device”)
   20   requires that the defined interaction is enabled by the target means. Plaintiff
   21   SPEX’s expert identified an alleged functionality in Apricorn’s accused products
   22   (“storage of encrypted data”) for requirement [2]. But he failed to prove
   23   requirements [1] and [3]: [1] to identify that any interaction that provides that
   24   functionality is an interaction “with a host computing device” and [3] that the
   25   interaction is enabled by the target means. Bright Decl. Ex. 2, pp. 40-42, ¶¶ 97-
   26   102.
   27          Regarding requirement [1] of the Court’s claim construction for the “defined
   28   interaction” term (i.e., “an interaction [with a host computing device]”), it is
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S      10                      2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 16 of 32 Page ID #:2367



    1   important to note that the Court rejected SPEX’s proposed claim construction of
    2   “defined interaction” as “a specific, predefined functionality of the device, such as
    3   data storage, data communication, data input and output or user identification.”
    4   Dkt. 62 at at 6-7. In so doing, the Court rejected Plaintiff SPEX’s attempt to equate
    5   “defined interaction” with a functionality. Id. at 9 (“The Court similarly agrees that
    6   swapping the term ‘interaction’ for the term ‘functionality’ would be in error …
    7   It would be nonsensical to construe an ‘interaction’ as a ‘functionality’ because it
    8   would lead portions of the specification to effectively state that a ‘functionality
    9   provides a functionality.’”) (emphasis added).1
   10             Plaintiff SPEX’s infringement theory attempts to re-capture a “defined
   11   interaction” as merely a functionality, contrary to the Court’s claim construction.
   12   Plaintiff SPEX’s expert report states: “They [memory modules in Apricorn’s
   13   accused products] all also enable a defined interaction with a host computing
   14   device in that they enable the storage of encrypted data.” Bright Decl. Ex. 2, p.
   15   40, ¶ 98 (emphasis added); id., p. 75, ¶ 195. Plaintiff SPEX’s expert thus
   16   erroneously equates “defined interaction” with the functionality of encrypted data
   17   storage. Id. This confirmed yet again by Plaintiff SPEX’s expert when he
   18   identifies the “type of defined interaction” as a USB class code which identifies the
   19   functionality such as data storage. Id., pp. 80-81, ¶ 214 (“use of the Apricorn
   20   products will result in the devices providing to the host information regarding the
   21   type of defined interaction in response to the request from the host computing
   22   device”), ¶ 215 (“The USB specifications require a device to provide its class code.
   23   This code identifies a device’s functionality to the host, including functionality such
   24
        1
          Defendant Apricorn argued during claim construction that the “defined
   25
        interaction” term renders the Asserted Claims invalid as indefinite, while Plaintiff
   26   SPEX argued that the term meant “a specific, predefined functionality of the
   27   device, such as data storage, data communication, data input and output or user
        identification.” Dkt. 62 at at 6-7. The Court rejected both parties’ proposals. Id. at
   28   9.
            MEMORANDUM OF POINTS AND
            AUTHORITIES IN SUPPORT OF APRICORN’S    11                     2:16-CV-07349 JVS (ARGx)
            MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 17 of 32 Page ID #:2368



    1   as mass storage and content security classes.”); accord id., p. 85, ¶ 224 (“Class
    2   codes supported by the USB interface identify the defined interactions.”). This is
    3   further confirmed by the deposition testimony of Plaintiff SPEX’s expert. Bright
    4   Decl. Ex. 3, pp. 215:20-217:22.
    5          Failing to prove requirement [1], nowhere did SPEX’s expert identify an
    6   “interaction” in Apricorn’s accused products as required by the Court’s claim
    7   construction, rather than the functionality of “the storage of encrypted data.” Bright
    8   Decl. Ex. 2, pp. 40-42, ¶¶ 97-102. Nowhere did SPEX’s expert identify an
    9   interaction “with a host computing device” in Apricorn’s accused products that
   10   provides the alleged encrypted data storage functionality. Id. At most, SPEX’s
   11   expert opined that Apricorn’s “accused products” can interact with a host
   12   computing device (id., pp. 40-41, ¶ 99); but he did not opine that the interaction
   13   between the Initio chips in Apricorn’s accused products and the memory in
   14   Apricorn’s accused products (which allegedly provides encrypted data storage) is
   15   an interaction with a host computing device (id., pp. 41-42, ¶¶ 100-102).
   16          Failing to prove requirement [3], nowhere did SPEX’s expert opine that the
   17   memory (the alleged “target means”) in Apricorn’s accused products enable such an
   18   interaction as required by the Court’s claim construction (which allegedly provides
   19   encrypted data storage) with a host computing device. Id., pp. 40-42, ¶¶ 97-102.
   20   Nor could he because, as admitted by SPEX’s expert, Apricorn’s accused products
   21   use a different protocol to communicate with a host computing device (USB) than
   22   the protocol they use to provide for data storage (NAND flash drive interface or
   23   SATA interface). Id., pp. 41-42, ¶¶ 100-102. As acknowledged by SPEX’s expert,
   24   any interaction with the host computer is via USB. Id., pp. 41-42, 49-50, ¶ 100
   25   (“data from the host computer will travel onto the [1861 chip] through the USB
   26   interface”), ¶ 102 (“[3607 chip] includes a USB interface”), ¶ 123 (“the accused
   27   products use the USB interface to communicate with a host computing device”).
   28   But, in contrast, the memory in Apricorn’s accused products (the alleged “target
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S    12                       2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 18 of 32 Page ID #:2369



    1   means”) does not support USB or communicate via USB, i.e., the memory enables
    2   a functionality of data storage but the memory cannot enable USB interaction. Id.,
    3   pp. 41-42, 45-46, ¶ 100 (“the encrypted data will travel across the NAND flash
    4   drive interface to the flash memory module”), ¶ 102 (3607 chip includes a Serial
    5   ATA (SATA) interface), ¶ 113 (“data from the encryption engine will go through a
    6   SATA interface in order to get to the storage medium”) (internal quotations and
    7   citations omitted); Bright Decl. Ex. 3, pp. 134-135 (“Q. Okay. And one of the
    8   active translations is from USB to SATA? A. It shows here on the 3607 for the data
    9   to communicate from the host to a target, it must go through the USB and then get
   10   translated to a SATA protocol, yes.”). All of this can be seen depicted in the block
   11   diagrams offered by SPEX’s expert report for Apricorn’s accused products, which
   12   depict USB for communications with the host computer, but in contrast, depict
   13   NAND flash or SATA for communications with the memory. Id., pp. 30-32, ¶¶
   14   67, 71. The memory (the alleged “target means”) in Apricorn’s accused products
   15   (which do not communicate via USB) therefore cannot possibly enable an
   16   interaction with a host computing device via USB.2
   17             Having applied the “defined interaction” term only to the data storage
   18   functionality in Apricorn’s accused products – subject matter rejected by the
   19   Court’s claim construction – Plaintiff SPEX has failed to prove a “defined
   20   interaction” in Apricorn’s accused products or use thereof. Thus, Plaintiff SPEX
   21   has failed to prove infringement by Apricorn’s accused products of claims 1, 2, 11,
   22   and 12 of the ’802.
   23
   24
   25
   26
        2
   27     Nor could the memory in Apricorn’s accused products (the alleged “target
        means”) enable such an interaction because they are passive components, of which
   28   the Court can take judicial notice.
            MEMORANDUM OF POINTS AND
            AUTHORITIES IN SUPPORT OF APRICORN’S    13                      2:16-CV-07349 JVS (ARGx)
            MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 19 of 32 Page ID #:2370



    1          D.     Plaintiff SPEX has failed to prove that Apricorn’s accused
    2                 products include the literal or equivalent corresponding structure
    3                 of Interface control device 910 (as shown in Fig. 9B) of the ’802
    4                 patent that ensures data “must first pass through” the “security
    5                 means.”
    6          Claims 1, 2, 11 and 12 of the ’802 patent recite a “means for mediating
    7   communication of data between the host computing device and the target means so
    8   that the communicated data must first pass through the security means.” The Court
    9   construed this term as means-plus-function and the recited function as “mediating
   10   communication of data between the host computing device and the target means so
   11   that the communicated data must first pass through the security means.” Dkt. 62 at
   12   31-32 (emphasis added). As was mentioned above, the Court construed the
   13   corresponding structure as “Interface control device 910 (as shown in Fig. 9B).” Id.
   14   Interface control device 910 (as shown in Fig. 9B) depicts a connection (shown in
   15   red below) that ensures data “must first pass through” the “security means” by way
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S    14                      2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 20 of 32 Page ID #:2371



    1   of a crypto processor interface (shown in purple below):
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
   14          Plaintiff SPEX’s expert identifies what he refers to as “AES cryptographic
   15   controller” or “AES block” as the alleged “security means.” Bright Decl. Ex. 2, p.
   16   36, ¶¶ 86-87; pp. 61-64, ¶¶ 152-159; p. 76, ¶ 198. Plaintiff SPEX’s expert
   17   identifies a laundry list of structures in Apricorn’s accused products, but nowhere
   18   does he identify in Apricorn’s accused products the corresponding structure of
   19   Interface control device 910 (as shown in Fig. 9B) of the ’802 patent that ensures
   20   data “must first pass through” the AES block. Id. Instead of mapping Interface
   21   control device 910 (as shown in Fig. 9B) of the ’802 patent to the structures of
   22   Apricorn’s accused products for this function of ensuring data “must first pass
   23   through” through the security means (what SPEX’s expert alleges is the AES
   24   block), SPEX’s expert merely opines that all data written to the storage medium in
   25   the Apricorn accused products is encrypted. Id., pp. 61-63, ¶¶ 153-155.
   26          A cursory glance of the structures of the Apricorn accused products shows
   27   that there is no path that requires that the data “must first pass through” through the
   28   security means (what SPEX’s expert alleges is the AES block/engine/module) in
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S     15                       2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 21 of 32 Page ID #:2372



    1   Apricorn’s accused products. Id., pp. 30-33, ¶¶ 66-73. As depicted by the
    2   highlighting of the diagrams put forward by SPEX’s expert as evidence of
    3   Apricorn’s accused products, the products are not structured such that data must
    4   pass through the AES block. Id., pp. 30-32, ¶¶ 67, 71; Bright Decl. Ex. 4 (diagram
    5   excerpts) (highlighting added). Nor is there a data path in Apricorn’s accused
    6   products like the data path (shown in red above) that ensures data “must first pass
    7   through” the “security means” by way of a crypto processor interface (shown in
    8   purple above). Id. That is why SPEX’s expert does not map Interface control
    9   device 910 (as shown in Fig. 9B) of the ’802 patent to the structures of Apricorn’s
   10   accused products for this function of ensuring data “must first pass through”
   11   through the security means (what SPEX’s expert alleges is the AES block). Id., pp.
   12   61-63, ¶¶ 153-155.
   13          Having failed to prove the structure in Interface control device 910 (as shown
   14   in Fig. 9B) in the ’802 patent for ensuring that data “must first pass through” the
   15   security means is in Apricorn’s accused products, literally or equivalently, Plaintiff
   16   SPEX has failed to prove the “means for mediating” in Apricorn’s accused
   17   products. Thus, Plaintiff SPEX has failed to prove infringement by Apricorn’s
   18   accused products of claims 1, 2, 11 and 12 of the ’802.
   19          E.     Plaintiff SPEX fails to prove that Apricorn’s accused products
   20                 perform the function that “the communicated data must first pass
   21                 through” the security means rather than other structures in
   22                 Apricorn’s accused products.
   23          As was mentioned in the previous section, claims 1, 2, 11, and 12 of the ’802
   24   patent recite means for “mediating communication of data between the host
   25   computing device and the target means so that the communicated data must first
   26   pass through the security means.” The argument in this section focuses on this
   27
   28
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S     16                      2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 22 of 32 Page ID #:2373



    1   quoted functional claim language,3 whereas the argument in the previous section
    2   focused on the lack of corresponding structure in Apricorn’s accused products.
    3             The infringement theory put forward by Plaintiff SPEX’s expert is as
    4   follows: “The Apricorn configuration scheme ensures that all data must first pass
    5   through the security means before it is stored on the storage media. The Apricorn
    6   configuration scheme does not provide for any alternative means for data to be
    7   stored on the storage media without first passing through the security means.”
    8   Bright Decl. Ex. 2, p. 61, ¶ 152 (emphasis added); id., p. 76, ¶ 198.
    9             The first problem with Plaintiff SPEX’s infringement theory is that it is a
   10   blatant attempt to re-write the claim language. The claims do not recite “the
   11   communicated data must first pass through” security “before it is stored on the
   12   storage media,” or anything like it. The claims starkly say that the data “the
   13   communicated data must first pass through” a security means. SPEX’s attempted
   14   re-write of the claim language also reads out the word “first.” Without the word
   15   “first,” the claim language becomes means for “mediating communication of data
   16   between the host computing device and the target means so that the communicated
   17   data must first pass through the security means.” Leaving out the word “first” still
   18   results in claim language that requires that data must pass through the security
   19   means for data communicated between the host computing device and the target
   20   means. So the word “first” must mean something more in the claim language.
   21             SPEX’s attempt to re-write the claim language does not even make sense in
   22   the context of the corresponding structure in Figure 9B of the ’802 patent. Figure
   23   3
          The PTAB found that “mediating communication of the exchanged data between
   24   the host computing device and the peripheral device so that the exchanged data
        must first sass [pass] through means for performing the one or more security
   25
        operations” to be present in the prior art during IPR proceedings. Bright Decl. Ex.
   26   5 at 42 (“Petitioner has sufficiently shown that Dumas, in the proposed
   27   combinations, teaches or suggests a step that mediates communications between a
        host and a target means (a peripheral device) ‘so that the exchanged data must first
   28   [pass] through means for performing the one or more security operations.’”).
            MEMORANDUM OF POINTS AND
            AUTHORITIES IN SUPPORT OF APRICORN’S     17                      2:16-CV-07349 JVS (ARGx)
            MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 23 of 32 Page ID #:2374



    1   9B above shows that data is buffered in memory (item 16) before the data proceeds
    2   to a crypto processor interface. So SPEX’s attempt to re-write the claim language
    3   such that the communicated data must first pass through the security means “before
    4   it is stored on the storage media” contradicts Figure 9B’s disclosure of data being
    5   buffered in memory before being communicated to a security means. Although
    6   SPEX may not like it and would like to re-write it, the claim language plainly
    7   requires that data “the communicated data must first pass through” the security
    8   means and SPEX cannot re-write them now. Chef America, Inc. v. Lamb-Weston,
    9   Inc., 358 F.3d 1371, 1374 (Fed. Cir. 2004) (“we construe the claim as written, not
   10   as the patentees wish they had written it”).
   11          The structure in Figure 9B ensures that communicated data only passes
   12   through the means for mediating (910) before going to the security means through
   13   the crypto processor interface.
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27   As was mentioned above, interface control device 910 (as shown in Fig. 9B)
   28   depicts a connection (shown in red above) that ensures that “the communicated data
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S     18                     2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 24 of 32 Page ID #:2375



    1   must first pass through” the “security means” by way of a crypto processor
    2   interface (shown in purple above). The data is data that has been communicated
    3   through the PCMCIA interface (means for enabling communication with the host
    4   computing device). Dkt. 62 at 43-44. The structure in Figure 9B thus ensures that
    5   the data (communicated through the PCMCIA interface) does not pass through
    6   other elements outside of the means for mediating (910) before going to the security
    7   means through the crypto processor interface.
    8          In contrast, Plaintiff SPEX’s expert does not offer evidence that “the
    9   communicated data must first pass through” a security means in Apricorn’s accused
   10   products. Plaintiff SPEX’s expert identities the “AES cryptographic controller” as
   11   the alleged security means in Apricorn’s accused products. Bright Decl. Ex. 2, p.
   12   36, ¶¶ 86-87; p. 64, ¶ 159; p. 76, ¶ 198. But he does not opine that the
   13   communicated data must “first” pass through the AES block, e.g., that the
   14   communicated data does not first pass through other elements in Apricorn’s
   15   accused products that are not part of the allegedly infringing elements in those
   16   products. Id., pp. 61-63, ¶¶ 151-155. All of the evidence cited by SPEX’s expert
   17   merely recounts that data goes through the AES block for encryption before being
   18   stored in Apricorn’s accused products. Id., pp. 61-63, ¶¶ 153-155. But none of that
   19   includes evidence that the communicated data “first” goes to the AES block, e.g.,
   20   without going through other elements as mentioned above. Id.
   21          Plaintiff SPEX has failed to prove that data “the communicated data must
   22   first pass through” security in Apricorn’s accused products. Thus, Plaintiff SPEX
   23   has failed to prove infringement by Apricorn’s accused products of claims 1, 2, 11,
   24   and 12 of the ’802 patent.
   25          F.     Plaintiff SPEX Has Failed to Prove a “Security Means” Separate
   26                 From a “Means for Mediating” in Apricorn’s Accused Products.
   27          Claims 1, 2, 11 and 12 of the ’802 patent recite a “security means” and a
   28   “means for mediating communication of data between the host computing device
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S     19                      2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 25 of 32 Page ID #:2376



    1   and the target means so that the communicated data must first pass through the
    2   security means.” This claim language clearly recites a “means for mediating”
    3   separate from a “security means.” Confirming this separation, in opposing
    4   Apricorn’s motion to dismiss due to patent ineligible subject matter under 35
    5   U.S.C. § 101, Plaintiff SPEX repeatedly argued that the “security means” and
    6   “means for mediating” must be discrete hardware components as follows:
    7          The claims are directed to specific, concrete devices, not an abstract
    8          idea. For example, the peripheral device claimed by claim 11 of the
    9          '802 patent has five specific hardware components: (1) a security
   10          means (e.g., a hardware encryption chip); (2) a target means (e.g., a
   11          hard drive or flash drive); (3) an internal communication means (e.g.,
   12          a computer bus); (4) an external communication means (e.g., a USB
   13          or SATA connection); and (5) a mediating means (e.g., hardware the
   14          ensures that data passes through the security means) … The
   15          hardware limitations of the claims, such as the mediating means,
   16          security mean and target means, are a substantial inventive concept
   17          well beyond the alleged abstract idea. This is particularly true when
   18          the combination of elements in the claims is considered as whole.
   19   Dkt. 27 at 1-2 (emphasis added); also see id. at 8-9 (“The claimed peripheral device
   20   [claim 11 of the ’802 patent] has five specified hardware components: (1) a
   21   security means (e.g., a hardware cryptography chip) … (5) a mediating means (e.g.,
   22   hardware the ensures that data passes through the security means) … Claim[] 1 …
   23   of the ’802 patent … claim[s] further variations of the novel hardware …”); id. at
   24   11 (“Defendant here similarly argues that the patents-in-suit claim nothing more
   25   than, effectively, protecting sensitive information. The patents-in-suit, however,
   26   claim more than that. For example, claim 11 of the '802 patent claims a specifically-
   27   configured peripheral device that includes a number of hardware limitations,
   28   including a security means, target means and mediating means that controls the
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S     20                      2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 26 of 32 Page ID #:2377



    1   flow of data between the host computer, security means and target means.”); id. at
    2   18 (“[T]he inventive concept in claim 11 of the '802 patent includes a novel
    3   combination of security means, target means, two types of communications means
    4   and a mediating means.”). Plaintiff SPEX thus argued to the Court that the “means
    5   for mediating” would be separate from that “security means” because the mediating
    6   means “ensures that data passes through the security means.” Id. The Court ruled
    7   in SPEX’s favor and denied Apricorn’s motion to dismiss reasoning that the claim
    8   “describes a physical structure that contains a combination of components, not a
    9   method or system that uses a general computer to secure access to secret
   10   information.” Dkt. 29-1 at 7-8 (emphasis added).
   11             Consistent with the Court’s ruling on Apricorn’s motion to dismiss, the Court
   12   construed the “means for mediating …” in the Asserted Claims to have the
   13   corresponding structure of Interface control device 910 (as shown in Fig. 9B). Dkt.
   14   62 at 31-32. As observed by the Court, “Figure 9B is dedicated to setting out
   15   components of an exemplary interface control device 910 and that device’s
   16   relationship to surrounding interfaces.” Id. at 36. Of course, Figure 9B in the ’802
   17   patent depicts that the Interface control device 910 (the “means for mediating …”)
   18   (shown in yellow below) is separate from the crypto processor (the “security
   19   means” being on the other side of the crypto processor interface (shown in purple
   20   below)):4
   21
   22
   23
   24
   25
   26
        4
   27    The Court construed the “security means …” as a “specific hardware component
        programmed or configured to perform a security operation disclosed in ’802 Patent
   28   at 18:1-47…” Dkt. 62 at 17.
            MEMORANDUM OF POINTS AND
            AUTHORITIES IN SUPPORT OF APRICORN’S    21                     2:16-CV-07349 JVS (ARGx)
            MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 27 of 32 Page ID #:2378



    1
    2
    3
    4
    5
    6
    7
    8
    9
   10
   11
   12
   13
        The Court’s claim construction thus – consistent with the Court’s denial of
   14
        Apricorn’s motion to dismiss – reflects separate hardware components for the
   15
        “means for mediating” (Interface control device 910) and the “security means” (on
   16
        the other side of the crypto processor interface). That separation makes sense so
   17
        that the “means for mediating” can perform its recited function of “mediating
   18
        communication of data between the host computing device and the target means so
   19
        that the communicated data must first pass through the security means.”
   20
               Notwithstanding the arguments by Plaintiff SPEX to defeat Apricorn’s
   21
        motion to dismiss, Plaintiff SPEX’s expert confirmed at his deposition that he did
   22
        not apply the Court’s claim constructions to require separate hardware components
   23
        for the “security means” and the “means for mediating”:
   24
               Q Okay. So you didn't apply any requirement that there be a
   25
               physical separation between the security means and the means for
   26
               mediating?
   27
               MR. WANG: Objection. Mischaracterizes the record and prior
   28
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S    22                      2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 28 of 32 Page ID #:2379



    1             testimony.
    2             THE WITNESS: I don't think there is a requirement in that claim.
    3             We can go to the construction if there is additional information in
    4             there about physical requirements. I don't believe there is, though.
    5   Bright Decl. Ex. 3, p. 70 (emphasis added). Disregarding the Court’s claim
    6   construction and the Court’s ruling on Apricorn’s motion to dismiss (based on
    7   SPEX’s arguments), Plaintiff SPEX’s expert applied both the “security means” and
    8   “means for mediating” to the same Initio chip in each of Apricorn’s accused
    9   products.5 Bright Decl. Ex. 2, p. 36, ¶ 87; id., p. 61, ¶ 152; id., p. 75, ¶ 194; id., p.
   10   76, ¶ 198.
   11             Judicial estoppel precludes SPEX from identifying the same hardware
   12   component for both the “security means” and the “means for mediating.” See New
   13   Hampshire v. Maine, 532 U.S. 742, 749 (2001) (“Where a party assumes a certain
   14   position in a legal proceeding, and succeeds in maintaining that position, he may
   15   not thereafter, simply because his interests have changed, assume a contrary
   16   position, especially if it be to the prejudice of the party who has acquiesced in the
   17   position formerly taken by him.”); see also Hamilton v. State Farm Fire & Cas.
   18   Co., 270 F.3d 778, 782 (9th Cir. 2001) (“Judicial estoppel is an equitable doctrine
   19   that precludes a party from gaining an advantage by asserting one position, and then
   20   later seeking an advantage by taking a clearly inconsistent position.”). At the
   21   beginning of this case, SPEX successfully opposed Apricorn’s motion to dismiss by
   22   arguing that the “security means” and the “means for mediating” are separate
   23
   24   5
          SPEX’s expert continues to apply the claims inconsistently, in an attempt to avoid
        the invalidity of the Asserted Claims: “In the MYK-82, Villasenor opines that the
   25
        same structure, the MYK-82 chip, corresponds to both the security means and the
   26   means for mediating. In light of this claim element, Villasenor’s opinion makes
   27   little sense because the means for mediating would not need to perform its recited
        function of mediating so that data passes through itself.” Bright Decl. Ex. 6
   28   (Rebuttal Expert Report of Miguel Gomez), at p. 59 n.20 (emphasis added).
            MEMORANDUM OF POINTS AND
            AUTHORITIES IN SUPPORT OF APRICORN’S     23                      2:16-CV-07349 JVS (ARGx)
            MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 29 of 32 Page ID #:2380



    1   hardware components. SPEX cannot now take the inconsistent position that the
    2   same hardware component (the same Initio chip) satisfies both the alleged “security
    3   means” and the “means for mediating” in Apricorn’s accused products. See id.
    4           Having applied both the “security means” and “means for mediating” terms
    5   to the Initio chip in each of Apricorn’s accused products – subject matter Plaintiff
    6   SPEX distinguished in opposing Defendant Apricorn’s motion to dismiss – Plaintiff
    7   SPEX has failed to prove both a “security means” and “means for mediating” in
    8   Apricorn’s accused products or use thereof. Thus, Plaintiff SPEX has failed to
    9   prove infringement by Apricorn’s accused products of claims 1, 2, 11 and 12 of the
   10   ’802.
   11           G.    Plaintiff SPEX has failed to prove that Apricorn’s accused
   12                 products respond to an “explicit instruction to operably connect”
   13                 in claims 1 and 2 of the ’802 patent.
   14           Claims 1 and 2 of the ’802 patent recite means for “operably connecting the
   15   security means and/or the target means to the host computing device in response to
   16   an instruction from the host computing device.” This claim language is virtually
   17   identical to the language in claims challenged in an IPR petition (on the related
   18   ’135 patent), as can be seen below:
   19    Claims 1 and 2 of the ’802 patent           Claims 58 and 58 of the ’135 patent
   20    operably connecting the security means operably connecting the security
   21    and/or the target means to the host         module and/or the target module to the
   22    computing device in response to an          host computing device in response to an
   23    instruction from the host computing         instruction from the host computing
   24    device                                      device
   25           In its preliminary response to an IPR petition (on the related ’135 patent),
   26   Plaintiff SPEX argued with regard to the “operably connecting …” claim language
   27   above that an “explicit instruction to operably connect” is required, consistent with
   28
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S      24                       2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 30 of 32 Page ID #:2381



    1   the plain meaning of the term:
    2          Next, after the target module has been identified, all of the claims
    3          require a separate instruction, and response, i.e., an instruction to
    4          operably connect the target module. Petitioner provides no
    5          explanation as to how the same “identifying data” could satisfy both
    6          types of requests, including the explicit instruction to operably
    7          connect.
    8   Bright Decl. Ex. 7, p. 21 (emphasis added). Plaintiff SPEX repeated this argument
    9   in its response to the petition. Bright Decl. Ex. 8, p. 33 (emphasis added) (“…
   10   Petitioner provides no explanation as to how the same ‘identifying data’ could
   11   satisfy both types of requests, including the explicit instruction to operably
   12   connect.”). Plaintiff SPEX made this argument for claim language in the ’135
   13   patent, which recited “operably connecting the security module and/or the target
   14   module to the host computing device in response to an instruction from the host
   15   computing device.” Bright Decl. Ex. 7, p. 21; Bright Decl. Ex. 8, p. 33. The only
   16   difference in this claim language from claims 1 and 2 of the ’802 patent is that
   17   claims 1 and 2 of the ’802 patent use the word “means” instead of “module,” as can
   18   be seen above.
   19          This IPR history of claim language in the related ’135 patent can thus be used
   20   to understand the similar claim language in claims 1 and 2 of the ’802 patent. See
   21   Verizon Servs. Corp. v. Vonage Holdings Corp., 503 F.3d 1295, 1306-1307 (Fed.
   22   Cir. 2007) (disclaimers of claim scope in one patent apply to related patents);
   23   Microsoft Corp. v. Multi-tech Sys., Inc., 357 F.3d 1340, 1350 (Fed. Cir. 2004)
   24   (“[a]ny statement of the patentee in the prosecution of a related application as to the
   25   scope of the invention would be relevant to claim construction”); Aylus Networks,
   26   Inc. v. Apple Inc., 856 F.3d 1353, 1364 (Fed. Cir. 2017) (“[W]e hold that Aylus’s
   27   statements in the IPR proceeding are a clear and unmistakable surrender of methods
   28   invoking the CP logic in claims 2 and 21, and based on these disclaiming
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S      25                       2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 31 of 32 Page ID #:2382



    1   statements, we see no error in the district court’s claim construction or its grant of
    2   summary judgment of noninfringement.”). The parties did not offer different
    3   meanings for this claim language. Dkt. at 62 at 26-31.
    4          Yet Plaintiff SPEX’s expert does not acknowledge this argument by Plaintiff
    5   SPEX that there must be an “explicit instruction to operably connect” and apply it.
    6   Bright Decl. Ex. 2, pp. 50-61, ¶¶ 126-150. Plaintiff SPEX has failed to prove that
    7   Apricorn’s accused products become operably connected to the host computer in
    8   response to an explicit instruction from a host computer. Thus, Plaintiff SPEX has
    9   failed to prove infringement by Apricorn’s accused products of claims 1 and 2 of
   10   the ’802 patent.
   11   VI.    CONCLUSION
   12          For the reasons described herein, Defendant Apricorn respectfully requests
   13   that the Court grant this motion for summary judgment of noninfringement of the
   14   Asserted Claims of the Asserted Patent.
   15
   16                                             Respectfully submitted,
         Dated: August 8, 2019
   17                                              Christopher D. Bright
   18                                             Christopher D. Bright
                                                  christopher.bright@morganlewis.com
   19                                             MORGAN, LEWIS & BOCKIUS LLP
   20                                             600 Anton Boulevard, Ste. 1800
                                                  Costa Mesa, CA 92626
   21                                             Tel: 714.830.0600
   22                                             Fax: 714.830.0700

   23                                             Attorneys for Defendant
   24                                             APRICORN

   25
   26
   27
   28
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S      26                       2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
Case 2:16-cv-07349-JVS-AGR Document 94 Filed 08/08/19 Page 32 of 32 Page ID #:2383



    1                             CERTIFICATE OF SERVICE
    2         I hereby certify that on August 8, 2019, I electronically filed the foregoing
    3   document with the Clerk of the Court for the United States District Court for the
        Central District of California by using the CM/ECF system, which constitutes
    4   service on all counsel of record to this action.
    5
               Executed on August 8, 2019, at Costa Mesa, California.
    6
    7
                                                 /s/ Christopher D. Bright
    8                                           CHRISTOPHER D. BRIGHT
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
         MEMORANDUM OF POINTS AND
         AUTHORITIES IN SUPPORT OF APRICORN’S     1                       2:16-CV-07349 JVS (ARGx)
         MOTION FOR SUMMARY JUDGMENT
